Title: To John Adams from Marston Watson, 30 September 1789
From: Watson, Marston
To: Adams, John



Sir
Marblehead Sepr. 30 1789

A Fish Club of Gentlemen in this Town bearing Strong Sentiments of Esteem & respect for your private Character, and with all others of your Countrymen cannot but admire the lustre of your public Negociations while in Europe, & the more, as they feel Indebted for your good Service to their branch of business;—therefore hope that they may be Indulg’d to offer with Propriety, attendant on their Sincere Expressions of Gratitude, a few Quintals of their best Table fish—wch. they have requested me to procure & transmit to you,—in whose behalf I am, with grateful Esteem / Your Excellency’s / most humble servt.

Marston Watson